 



EXHIBIT 10(p)
EMPLOYMENT AGREEMENT
     THIS SUCCESSIVE EMPLOYMENT AGREEMENT is dated as of December 28, 2007 (the
“Successive Agreement”), effective as of April 1, 2009 (the “Effective Date”),
between SAGA COMMUNICATIONS, INC. (the “Corporation”) and EDWARD K. CHRISTIAN
(“Christian”).
     WHEREAS, the Corporation and Christian are parties to the Employment
Agreement dated April 1, 2002 (the “Employment Agreement”).
     WHEREAS, the term of the Employment Agreement terminates on March 31, 2009.
     WHEREAS, the Corporation desires to ensure the continuity of management
following the termination of such term and, accordingly, the Corporation wishes
to thereafter continue to employ Christian as Chairman, President and Chief
Executive Officer of the Corporation on the terms and conditions herein set
forth;
     WHEREAS, Christian wishes to be so thereafter employed by the Corporation
in those capacities pursuant to such terms and conditions; and
     WHEREAS, the salary for Christian established in this Successive Agreement
has been determined from a compensation study performed in 2007 at the request
of the Compensation Committee of the Corporation.
     NOW THEREFORE, in consideration of the mutual covenants herein contained,
the Corporation and Christian agree as follows:
     1. The Employment Agreement shall remain in full force and effect until its
expiration on March 31, 2009, except as it may be earlier terminated pursuant to
the provisions thereof. This Successive Agreement shall become effective on the
Effective Date simultaneous with the expiration of the Employment Agreement,
unless Christian’s employment has been earlier terminated pursuant to the
provisions of the Employment Agreement.
     2. The Corporation hereby agrees to employ Christian, effective on the
Effective Date, as Chairman, President and Chief Executive Officer of the
Corporation and in such additional capacities for the Corporation and/or its
affiliates as the Corporation may from time to time direct. The term
(hereinafter referred to as “the Term”) of Christian’s employment under this
Successive Agreement shall commence on the date hereof and, except as it may be
earlier terminated pursuant to the provisions hereof, shall terminate March 31,
2014.
     3. Christian hereby accepts such employment and agrees to devote such of
his working time and effort as shall be necessary to perform his duties.
     4. During the Term of this Successive Agreement, Christian shall be based
in the Corporation’s corporate offices in Grosse Pointe Farms, Michigan.
     5. The Corporation shall pay to Christian for all services rendered by him
under this Successive Agreement an annual salary at the rate of $750,000 per
year effective April 1, 2009, payable in installments of two (2) week intervals.
In addition, Christian shall be eligible to participate, in

1



--------------------------------------------------------------------------------



 



accordance with their terms, in all medical and health plans, life insurance,
profit sharing, 401(k) plan and such other employment benefits and stock option
programs as are maintained by the Corporation or its affiliates for other key
employees performing services; provided that the Corporation and its affiliates
shall at all times be free to terminate, modify or amend such plans. During the
Term the Corporation will maintain in force all existing policies of insurance
on Christian’s life, including the existing split dollar policy. During the Term
the Corporation shall also pay for Christian to participate in an executive
medical plan and shall maintain in force its existing medical reimbursement
policy.
     6. On each anniversary of the Effective Date beginning on April 1, 2010,
the Corporation’s Compensation Committee shall determine in its discretion the
amount of an increase (but not decrease) to Christian’s then existing annual
salary provided, however, that such increase shall not be less than the lesser
of three percent (3%) or the cost of living increase determined under this
paragraph 6. The cost of living increase shall be based on the percentage
increase in the Consumer Price Index for all Cities (“CPI”) published by the
Bureau of Labor Statistics of the United States Department of Labor (or such
other comparable standard as may then be in effect) determined by comparing the
respective year end CPI’s of the two previous calendar years.
     7. In addition to the salary specified in paragraph 5 and the annual
increases specified in paragraph 6, Christian shall be eligible for (a) stock
options in such amounts as shall be approved by the Compensation Committee of
the Corporation from time to time, and (b) bonuses in such amounts as shall be
determined by the Compensation Committee of the Corporation in its discretion
based on the performance of the Corporation and the accomplishment of objectives
mutually established by the Compensation Committee and Christian. The
Corporation shall pay Christian an extension payment of $100,000 upon execution
of this Successive Agreement.
     8. The Corporation shall cause Christian to be reimbursed for all
reasonable expenses incurred by him in the performance of his duties hereunder
in each case in accordance with the Corporation’s rules and regulations as in
effect from time to time.
     9. During his employment hereunder, the Corporation agrees that Christian
shall be furnished with an automobile to be used in connection with his duties
hereunder, payment for the expenses of such automobile, and such other fringe
benefits as have been afforded him in the past or as consistent with his
position.
     10. Christian shall be entitled to a reasonable amount of paid vacation
time in each calendar year, consistent with the provisions of paragraph 3.
     11. If Christian, during the Term of this Successive Agreement, shall fail
to render substantially the services required of him hereunder for a continuous
period of eight (8) months or an aggregate period of twelve (12) months during
any eighteen (18) consecutive months (excluding vacations) by reason of his
physical or mental disability, as determined by a physician acceptable to the
Corporation and Christian, either party shall have the right to terminate this
Successive Agreement effective upon thirty (30) days’ notice at any time after
the eight (8) month or twelve (12) month period, as the case may be, so long as
the disability is continuing.
     12. The Corporation may, by the vote of a majority of independent directors
of the Corporation, terminate Christian’s employment under this Successive
Agreement at any time “for cause” which term, as used herein, shall mean,
conviction of a felony; willful misconduct; gross neglect of duty; material
breach of fiduciary duty to the Corporation; or material breach of this
Successive Agreement provided, however, that Christian may be terminated “for
cause” only after not less than

2



--------------------------------------------------------------------------------



 



thirty (30) days’ notice to Christian and an opportunity for Christian to be
heard and to address the charges levied.
     13. Christian’s employment under this Successive Agreement shall
automatically terminate upon his death or upon the consummation of a sale or
transfer of control of all or substantially all of the assets or stock of the
Corporation or the consummation of a merger or consolidation involving the
Corporation in which the Corporation is not the surviving corporation.
Notwithstanding the foregoing, any of the above described transactions which
does not involve an assignment or transfer of control of licenses or permits
issued by the Federal Communications Commission (excluding for this purpose any
so-called pro forma transfer of control) shall not cause Christian’s employment
to terminate.
     14. Upon termination of Christian’s employment under paragraph 13 (other
than by reason of death), the Corporation will thereupon pay Christian an amount
of cash equal to 2.99 times the average of Christian’s total annual compensation
(including bonuses but excluding stock options) for each of the three
immediately preceding (and not overlapping) periods of twelve consecutive
months. In addition, the Corporation shall pay Christian such amount as is
necessary to enable Christian to pay all tax liabilities under Internal Revenue
Code Sections 280G and 4999 and all federal and state tax liabilities arising by
reason of payments received pursuant to this sentence, it being the intent of
the parties that Christian be made whole with respect to the economic effect of
Internal Revenue Code Sections 280G and 4999 in connection with his employment.
     15. Christian agrees that he will not, during the term of this Successive
Agreement, or thereafter, divulge or disclose to unauthorized parties any
confidential matters of facts relating to the operation of the Corporation or
its subsidiaries which may become known to him by reason of his performance of
duties under this Successive Agreement.
     16. All material and ideas pertaining to the business of the Corporation or
any of its subsidiaries that are acquired, obtained, created or developed during
the term of this Successive Agreement shall belong solely to the Corporation.
     17. At any time during the Term of this Successive Agreement should
Christian voluntarily terminate his employment with the Corporation, or in the
event this Successive Agreement is terminated “for cause” by the Corporation
pursuant to the provisions of Section 12 hereof, Christian agrees that for a
period of three (3) years thereafter he shall not, without written permission
from the Corporation, directly or indirectly own, manage, operate, joint
venture, control, be employed by or participate in the ownership, management,
operation, control of or be connection in any way with, any radio or television
station the primary transmitter of which is located within 65 miles of the
community license of a radio or television station (i) then operated by the
Corporation or any subsidiary thereof or (ii) then subject to a sale or purchase
contract to which the Corporation or any subsidiary or parent thereof is a
party.
     18. At the time during the Term of this Successive Agreement if Christian’s
employment with the Corporation is terminated for any reason, including death or
voluntary resignation by Christian, other than a “for cause” termination by the
Corporation, the Corporation shall continue to provide health insurance and
medical reimbursement, commensurate with all health insurance and medical
reimbursement programs under this Successive Agreement, to Christian and his
spouse and to maintain in force all existing life insurance policies for a
period of ten (10) years. At the conclusion of the ten (10) year period,
Christian or his spouse, at his/her option and expense, may continue such health
insurance under the federal COBRA law and the Corporation shall transfer
ownership of such life insurance policies to Christian, his spouse or assignee,
or any of them from the Corporation.

3



--------------------------------------------------------------------------------



 



     19. Any notice hereunder shall be effective if given or tendered by
registered or certified mail, return receipt requested, to Saga Communications,
Inc., or to Christian addressed to its/his respective attention at:
73 Kercheval Avenue
Grosse Point Farms, MI 48236
or at such other address as may be set forth in a notice hereunder.
     20. This Successive Agreement may be modified or terminated only in writing
signed by both parties and shall not be assigned by either party without the
prior written consent of the other. Any attempted assignment without such
consent shall be void. This Successive Agreement contains the entire
understanding of the parties with respect to its subject matter and, on entering
into it, neither party has relied upon any representation, warranty or covenant
not expressly set forth herein.
     21. This Successive Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Successive
Agreement as of the day and year first set forth.

                  SAGA COMMUNICATIONS, INC.    
 
           
 
  By:   /s/ Jonathan Firestone    
 
           
 
      Jonathan Firestone    
 
      Chair, Compensation Committee    
 
                /s/ Edward K. Christian                   Edward K. Christian  
 

4